  Case 1:20-cr-00195-CMH Document 21 Filed 09/15/20 Page 1 of 6 PageID# 30




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

 UNITED STATES OF AMERICA                        )
                                                 )    Case No. 1:20-CR-195
                v.                               )
                                                 )
 ELMER GUILLEN MEJIA,                            )    Honorable Claude M. Hilton
                                                 )
                Defendant.                       )

                             POSITION OF THE UNITED STATES
                              WITH RESPECT TO SENTENCING

       The United States of America, by and through its undersigned counsel, in accordance with

18 U.S.C. § 3553(a) and the United States Sentencing Commission Guidelines Manual

(“Guidelines”), files this Position of the United States with respect to sentencing in the instant

case. According to defense counsel, Defendant Elmer Guillen Mejia (hereafter Defendant) intends

to plead guilty to one count of illegal entry after removal, in violation of Title 8, United States

Code, Section 1326(a), and request immediate sentencing, waiving preparation of a Presentence

Investigation Report. The parties believe that the applicable advisory Guidelines range is zero to

six months’ imprisonment. For reasons that cannot be fully described herein, the United States

believes that the ends of justice would be served by proceeding in this manner.


       The United States respectfully submits that a sentence of incarceration of time served (49

days) is appropriate under the facts of this case, and each of the factors set forth in 18 U.S.C. §

3553(a).


                                 FACTUAL BACKGROUND

       As set forth in the affidavit supporting the criminal complaint, Defendant was found in the

United States on or about July 6, 2020, when he was charged with driving while intoxicated in

                                                1
  Case 1:20-cr-00195-CMH Document 21 Filed 09/15/20 Page 2 of 6 PageID# 31




Fairfax County, Virginia, in violation of Section 18.2-266 of the Virginia Code. ECF No. 2 at 2;

see also ECF No. 10 at 2. Defendant was previously removed from the United States on or about

July 4, 2014, from Alexandria, Louisiana, and, at the time of his removal, was warned not to return

to the United States without the approval of the Attorney General or Secretary of Homeland

Security. Id.

       Defendant was arrested in this case on July 29, 2020. On August 3, 2020, he was ordered

detained pending trial after making his initial appearance before Magistrate Judge Michael

Nachmanoff on the preceding day. ECF Nos. 14, 15.

       On August 27, 2020, a grand jury returned an indictment charging Defendant with illegal

reentry, in violation of Title 8, United States Code, Section 1326(a). ECF No. 16.

                                       LEGAL STANDARD

       The standards governing sentencing are well established. This Court must consult the

Guidelines as well as the factors set forth in 18 U.S.C. § 3553(a) when making a sentencing

decision, though the Guidelines are purely advisory. See United States v. Booker, 543 U.S. 220

(2005). The Supreme Court has directed district courts to “begin all sentencing proceedings by

correctly calculating the applicable Guidelines range.” Gall v. United States, 552 U.S. 38, 49

(2007). “Then, the court shall consider that range as well as other relevant factors set forth in the

guidelines and those factors set forth in [18 U.S.C.] § 3553(a) before imposing the sentence.”

United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005). Section 3553(a) sets out a variety of

factors that the Court should consider in determining the defendant’s sentence, including the nature

and circumstances of the offense, the history and characteristics of the defendant, and the need for

the sentence “to reflect the seriousness of the offense, to promote respect for the law, and to provide

just punishment for the offense,” among others. 18 U.S.C. § 3553(a)(1)-(2)(A) & (B).

                                              APPLICATION
                                                  2
    Case 1:20-cr-00195-CMH Document 21 Filed 09/15/20 Page 3 of 6 PageID# 32




       A.      Sentencing Guidelines Calculation

       The parties believe that the applicable Guidelines call for zero to six months of

imprisonment. The base offense level for Defendant’s illegal reentry after removal is eight, and,

if the defendant pleads guilty and accepts responsibility, the defendant should receive a two-level

reduction for acceptance of responsibility, resulting in a total base offense level of six. See
                                                                                1
Guidelines §§ 2L1.2(a), 3E1.1. Defendant is in Criminal History Category I.

       B.      Statutory Analysis

       Based upon the applicable Section 3553(a) factors, the United States recommends a within-

Guidelines sentence of time served (46 days). A Guidelines sentence appropriately considers a

combination of factors, including the nature and circumstances of the offense; Defendant’s history

and characteristics, the need to promote respect for the law, the need to protect the public, and the

need for a period of imprisonment to deter Defendant’s conduct. See 18 U.S.C. § 3553(a)(1)-(2).


       Defendant has accepted responsibility for illegally reentering the United States and this is

his first felony conviction. Defendant’s felony conviction and incarceration demonstrate the

seriousness of his crime. However, because Defendant has a limited criminal history, a sentence

of time served is appropriate and will avoid unwarranted sentencing disparities. Notably,

Defendant is aware that if he illegally reenters the United States again, he would commit a new

felony offense, and his punishment would be significantly greater than his punishment here.

Accordingly, Defendant’s conviction here provides specific deterrence to him, and more broadly,

general deterrence to those who consider violating our nation’s immigration laws.



1
  Undersigned counsel has learned that charges related to Defendant’s DWI arrest on July 6, 2020,
remain pending before Fairfax County General District Court. In addition, while not counting for
purposes of sentencing, Defendant has two prior traffic convictions for failing to produce a driver’s
license (May 2018) and driving under a suspended/revoked license (Dec. 2018). ECF No. 10 at 2.
                                                 3
  Case 1:20-cr-00195-CMH Document 21 Filed 09/15/20 Page 4 of 6 PageID# 33




       In addition, based on special circumstances involved in this case that will likely result in

Defendant remaining in the United States for some time following his conviction and sentence in

this case, the United States respectfully requests that the Court impose a one-year term of

supervised release with several special conditions that will ensure Defendant’s compliance with

law enforcement and ICE administrative proceedings, as well as the protection of the public.

Specifically, as conditions of supervised release, Defendant should be required (1) to remain in the

Eastern District of Virginia until a certain ongoing matter is concluded; (2) to immediately inform

the Court when proceedings related to that matter no longer require Defendant’s presence; and (3)

to refrain from operating any motor vehicle at any time.


       Accordingly, the United States submits that a sentence of time served appropriately

accounts for the sentencing factors set forth in 18 U.S.C. § 3553(a) and is sufficient, but no greater

than necessary to punish and deter Defendant.




                                                  4
  Case 1:20-cr-00195-CMH Document 21 Filed 09/15/20 Page 5 of 6 PageID# 34




                                            CONCLUSION

        For the reasons stated above, the United States respectfully recommends that a sentence of

incarceration for time served (approximately 49 days) is appropriate and necessary under the facts

of this case.


                                               Respectfully submitted,

                                               G. Zachary Terwilliger
                                               United States Attorney

 Date: September 15, 2020
                                         By:                    /s/
                                               Joseph G. Rieu
                                               Special Assistant United States Attorney
                                               Tony R. Roberts
                                               Assistant United States Attorney
                                               United States Attorney’s Office
                                               2100 Jamieson Avenue
                                               Alexandria, VA 22314
                                               Telephone:       703-299-3834
                                               Facsimile:       703-299-3980
                                               Email:           Joseph.Rieu@usdoj.gov




                                                 5
  Case 1:20-cr-00195-CMH Document 21 Filed 09/15/20 Page 6 of 6 PageID# 35




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2020, I caused a copy of the foregoing memorandum

to be filed with the Clerk of Court using the CM/ECF system, which will automatically generate

a Notice of Electronic Filing (NEF) to all counsel of record.




                                             By:       /s/

                                                     Joseph G. Rieu
                                                     Special Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     2100 Jamieson Avenue
                                                     Alexandria, VA 22314
                                                     Telephone:     703-299-3834
                                                     Facsimile:     703-299-3980
                                                     Email:         Joseph.Rieu@usdoj.gov




                                                 6
